DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,188,746 (hereinafter ‘746). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘746
Claim 21:
receiving content including at least an image of an object: 

converting the received content into a larger image including the image of the object; and 


determining, utilizing one or more neural networks, the image of the object within the larger image, wherein determining the image of the object comprises: 

segmenting a foreground bounding box including the image of the object from background image portions of the larger image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image of the object; 

determining text included in the cropped image; and 

extracting information included in the object based on the determined text.
Claim 1:
receiving content including at least an image depicting a coupon; 

converting the received content into a larger image including the image depicting the coupon; 

determining, utilizing one or more neural networks, the image depicting the coupon within the larger image, wherein determining the image depicting the coupon comprises: 

segmenting a foreground bounding box including the image depicting the coupon from background image portions of the image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image depicting the coupon; 

determining text included in the cropped image; and 

extracting information included in the coupon based on the determined text.






Current Application					‘746
Claim 28:
at least one memory having processor-readable instructions stored therein; and 

at least one processor configured to access the memory and execute the processor-readable instructions to perform a method including: 

receiving content including at least an image of an object: 

converting the received content into a larger image including the image of the object; and 


determining, utilizing one or more neural networks, the image of the object within the larger image, wherein determining the image of the object comprises: 

segmenting a foreground bounding box including the image of the object from background image portions of the larger image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image of the object; 

determining text included in the cropped image; and 

extracting information included in the object based on the determined text.
Claim 8:
at least one memory having processor-readable instructions stored therein; and 

at least one processor configured to access the memory and execute the processor-readable instructions to perform a method including: 

receiving content including at least an image depicting a coupon; 

converting the received content into a larger image including the image depicting the coupon; 

determining, utilizing one or more neural networks, the image depicting the coupon within the larger image, wherein determining the image depicting the coupon comprises: 

segmenting a foreground bounding box including the image depicting the coupon from background image portions of the image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image depicting the coupon; 

determining text included in the cropped image; and 

extracting information included in the coupon based on the determined text.



Current Application					‘746
Claim 35:
receiving content including at least an image of an object:

converting the received content into a larger image including the image of the object; and 
determining, utilizing one or more neural networks, the image of the object within the larger image, wherein determining the image of the object comprises: 

segmenting a foreground bounding box including the image of the object from background image portions of the larger image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image of the object; 

determining text included in the cropped image; and 

extracting information included in the object based on the determined text.
Claim 15:
receiving content including at least an image depicting a coupon; 

converting the received content into a larger image including the image depicting the coupon; 
determining, utilizing one or more neural networks, the image depicting the coupon within the larger image, wherein determining the image depicting the coupon comprises: 

segmenting a foreground bounding box including the image depicting the coupon from background image portions of the image; 

cropping the larger image based on the segmented bounding box, wherein the cropped image consists of the image depicting the coupon; 

determining text included in the cropped image; and 

extracting information included in the coupon based on the determined text.


Claim 22 of the current application corresponds to claim 2 of ‘746.
Claim 23 of the current application corresponds to claim 3 of ‘746.
Claim 24 of the current application corresponds to claim 4 of ‘746.
Claim 25 of the current application corresponds to claim 5 of ‘746.
Claim 26 of the current application corresponds to claim 6 of ‘746.
Claim 27 of the current application corresponds to claim 7 of ‘746.
Claim 29 of the current application corresponds to claim 9 of ‘746.
Claim 30 of the current application corresponds to claim 10 of ‘746.
Claim 31 of the current application corresponds to claim 11 of ‘746.
Claim 32 of the current application corresponds to claim 12 of ‘746.
Claim 33 of the current application corresponds to claim 13 of ‘746.
Claim 34 of the current application corresponds to claim 14 of ‘746.
Claim 36 of the current application corresponds to claim 16 of ‘746.
Claim 37 of the current application corresponds to claim 17 of ‘746.
Claim 38 of the current application corresponds to claim 18 of ‘746.
Claim 39 of the current application corresponds to claim 19 of ‘746.
Claim 40 of the current application corresponds to claim 20 of ‘746.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664